Citation Nr: 1424810	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-27 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for diabetes mellitus type II, currently rated 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, among other things, denied an increased rating for diabetes and denied service connection for peripheral neuropathy of both upper extremities as secondary to diabetes.  The Veteran submitted timely notices of disagreement as to both issues, however, in his substantive appeal filed in June 2010, he limited his appeal to the increased evaluation issue.  Additionally, the RO later granted service connection for peripheral neuropathy in a January 2013 rating decision.  No appeal from that decision is of record.  Accordingly, the only issue presently before the Board is entitlement to an increased rating for diabetes.  

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals additional relevant documents located in Virtual VA; those records have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is necessary to obtain complete VA treatment records, including records referenced by the Veteran in his June 2010 substantive appeal, which the Veteran asserts demonstrate regulation of activities.  

Additionally, as early as August 2009, the Veteran asserted that his diabetes symptoms have worsened since his most recent examination in 2007, and this assertion is supported by VA treatment records showing changes in the medications used to treat diabetes, to include the use of insulin.  Under such circumstances, a new examination is warranted.  See VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment of the Veteran at the Miami VA Medical Center and the Homestead Community-Based Outpatient Clinic, including any notations indicating regulation of activities such as those referenced by the Veteran in his June 2010 substantive appeal, and associate them with the claims file.  Document all inquiries and responses in the claims file and provide the Veteran and his representative appropriate notice.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA diabetes mellitus examination and provide the examiner with the claims file.  The examiner must specify in the report that the claims file has been reviewed.  The examiner is asked to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of symptoms associated with diabetes mellitus.  The examiner is asked to provide an opinion as to whether it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities due to diabetes or related conditions, to include peripheral neuropathy and erectile dysfunction.  The examiner must provide an explanation for all opinions.  If unable to provide an opinion without resorting to mere speculation, explain why that is the case.  

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures at once.  

4.  After completing the above development and any other indicated development, readjudicate the claim that is the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



